Citation Nr: 0214290	
Decision Date: 10/15/02    Archive Date: 10/17/02

DOCKET NO.  99-19 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased disability rating for post-
traumatic stress disorder, evaluated as 30 percent disabling 
prior to May 23, 2001, and 50 percent disabling on and after 
May 23, 2001.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel
INTRODUCTION

The veteran served on active duty from May 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim for a 
disability rating in excess of 30 percent for his service-
connected post-traumatic stress disorder (PTSD).  The veteran 
filed a timely appeal to this adverse determination.

The Board notes that in December 2001, following the receipt 
of several VA hospital summaries and a medical statement from 
a VA social worker, the RO issued a rating decision which 
increased the disability evaluation for the veteran's 
service-connected PTSD to 50 percent, effective May 23, 2001.  
The Board notes that in a claim for an increased rating, 
"the claimant will generally be presumed to be seeking the 
maximum available benefit allowed by law and regulation, and 
it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  There is nothing in the 
record to show that the veteran expressly stated that he was 
only seeking a 50 percent rating for his PTSD disorder.  
Further, there is no written withdrawal of this issue under 
38 C.F.R. § 20.204 (2001).  Therefore, the issue of an 
increased rating for PTSD remains in appellate status.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  At all times relevant to this appeal, manifestations that 
may not be distinguished from those due to the veteran's PTSD 
have caused total occupational and social impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent disability 
evaluation for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.1-4.3, 4.7, 4.10, 4.40, 4.130, Diagnostic Code 
9411 (2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. § 3.159). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.


The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claim, as well as notice of the specific legal 
criteria necessary to substantiate his claim.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in July 1999, in the statement of the case 
(SOC) issued in August 1999, in the supplemental statements 
of the case (SSOCs) issued in March 2001 and in January 2002, 
at the time of a hearing before the undersigned Board Member 
in July 2002, and in correspondence to the veteran have 
provided him with sufficient information regarding the 
applicable regulations regarding the evidence necessary to 
substantiate his claim.  The Board finds, therefore, that 
such documents are in compliance with the VA's revised notice 
requirements.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran and his representative further plainly 
show through their statements and submissions of evidence 
that they understand the nature of the evidence needed to 
substantiate the veteran's claim.  As the RO has completely 
developed the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  The Board concludes that VA does not have 
any further outstanding duty to inform the veteran that any 
additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issue on appeal, and that all 
relevant evidence necessary for an equitable resolution of 
this issue has been identified and obtained.  The evidence of 
record includes the veteran's service medical records, a 
post-service private psychological testing report, numerous 
VA hospital summaries, discharge summaries, and progress 
notes, several recent VA psychiatric examinations, and 
personal statements made by the veteran in support of his 
claim.  The veteran testified at a hearing held before the 
undersigned Board Member in July 2002, and a transcript of 
his hearing testimony has been associated with the claims 
file.  The Board further notes that during this hearing, the 
veteran testified that he received all of his treatment at 
the West Side VA Medical Center in North Chicago, Illinois, 
and it appears that all available records from this source 
have been requested and obtained.  The Board is not aware of 
any additional relevant evidence that is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran regarding the development 
of evidence is required, and would otherwise be unproductive.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burden 
on VA with no benefit flowing to the veteran are to be 
avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical history and findings 
pertaining to the disability at issue.

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

Evidence relevant to the severity of the veteran's PTSD 
includes a statement from the veteran's Readjustment 
Counseling Specialist dated in September 1997.  At that time, 
the veteran's counselor indicated that the veteran was being 
treated on a weekly basis at the Out-patient Readjustment 
Counseling Service Dual Diagnosis Group as well as in 
individual sessions.  This counselor noted that the veteran 
had not had stable employment, and that his family 
relationships were poor and strained.  Reported symptoms 
included rage reactions, nightmares, intrusive recollection 
of trauma, flashbacks, over-reactivity to stimuli resembling 
stimuli related to combat trauma and sleep disturbance.  His 
primary Axis I diagnoses were PTSD and substance abuse, in 
remission, while his primary Axis II diagnosis was 
personality disorder, not otherwise specified, with 
narcissistic and paranoid features.  The counselor concluded 
his statement by opining that "History reveals signs and 
symptoms of PTSD which have impaired his ability to keep 
employment and maintain stable relationships."

Also relevant is the report of a VA psychiatric examination 
conducted in October 1997.  At that time, the veteran 
indicated that he attended individual PTSD therapy sessions 
twice weekly, and group PTSD therapy sessions once per week.  
He complained of an inability to sleep, nightmares, 
flashbacks, cold sweats, and periods of depression.  He 
indicated that his experienced both nightmares and flashbacks 
on a daily basis.  He admitted to homicidal ideation, but 
stated that he had never attempted or planned a homicide. He 
also reported some suicidal ideation, but indicated that he 
had never attempted to kill himself or planned to do so.  He 
also reported crying spells, irritability, difficulty 
concentrating and making decisions, a poor appetite, a 
decreased libido and feelings of insecurity and inferiority.  
He did not express any feelings of guilt or anxiety.

On mental status examination, the veteran was neatly and 
casually dressed.  He appeared angry, though not hostile, and 
dysphoric.  His speech was unimpaired, and there was no 
evidence of any impairment of either perception or thought.  
The veteran was well oriented to all three spheres, and his 
immediate and remote memory was intact.  There was no 
evidence of any impairment of thought processes or 
communication.  There was no evidence of delusions or 
hallucinations, save for the report of flashbacks.  No 
inappropriate behavior was cited or observed.  Suicidal and 
homicidal ideation was present, but there was no plan or 
intent as to either.  There was no impairment in the 
veteran's ability to maintain personal hygiene and basic 
activities of daily living, or of orientation to person, 
place and time.  There was no evidence of any memory loss, 
obsessive or ritualistic behavior, panic attacks, or impaired 
impulse control.  Rate and flow of speech were normal.  Both 
depression and sleep impairment were present.  The examiner 
rendered a diagnosis of PTSD.

A VA discharge summary indicates that the veteran was 
hospitalized from June to July 1998 for PTSD and 
polysubstance abuse, including cocaine and alcohol.  At the 
time of admission, the veteran complained of constant 
flashbacks, paranoia, and an inability to eat or sleep.  He 
indicated that he had suffered from anhedonia and anxiety 
which had improved over the previous 3 years, but which had 
recently worsened after he terminated his relationship with 
his 2-year old son.  He stated that since that time, he had 
experienced increased feelings of depression, hopelessness 
and helplessness, with a worsening of his PTSD symptoms.  He 
denied any hallucinations or mania.  

On mental status examination, the veteran was alert and 
oriented times 3, poorly groomed, cooperative and anxious, 
with mild psychomotor agitation.  His speech was normal in 
rate, tone and volume.  His mood was anxious and depressed, 
and his affect was hyperaroused and anxious.  This thought 
processes were normal, and his though content was negative 
for suicidal or homicidal ideation or paranoia.  His remote 
and recent memory were grossly intact, but his social and 
personal judgment were impaired.  His insight was poor, as 
was his impulse control.  Final Axis I diagnoses at discharge 
included PTSD and polysubstance dependence, including cocaine 
and alcohol.  A Global Assessment of Functioning (GAF) score 
of 20 was assigned at admission, but increased to 39 at 
discharge.

VA hospitalization records indicate that the veteran was 
again hospitalized for treatment of PTSD and alcohol 
dependence from May to July 1999.  This hospitalization 
included treatment in the VA Dual Diagnosis Program, due to 
his diagnoses of a psychiatric disorder and a substance abuse 
disorder.  A treatment summary indicates that on mental 
status examination, the veteran was alert, oriented times 3, 
and in good contact with the environment.  His judgment and 
insight were deemed only fair.  His affect was appropriate, 
and his mood was euthymic.  There were no hallucinations or 
delusions, save for PTSD problems.  There was no evidence of 
suicidal or homicidal ideation.  The veteran's speech was 
regular in rate and rhythm, and was both coherent and goal 
directed.  Memory was grossly intact.  The examiner rendered 
Axis I diagnoses of PTSD and alcohol dependence, and assigned 
a GAF score of 31.

The Board notes that at the time of discharge from the Dual 
Diagnosis/Substance Abuse Treatment Program during his 
hospitalization, many of the same symptoms were recounted, 
and findings on mental status examination were similar.  
Final Axis I diagnoses included bipolar diagnosis, mixed 
type, without psychotic symptoms, alcohol abuse and 
dependence, and PTSD, as well as an Axis II diagnosis of 
personality disorder, not otherwise specified.  The GAF score 
assigned at discharge from this program was 35.

In September 1999, the RO received a statement from a VA 
Staff Attending Psychiatrist, in which she indicated that the 
veteran was treated in the Dual Diagnosis Substance Abuse 
Treatment Program from May to June 1999 for PTSD and 
substance abuse.  She indicted that the veteran's individual 
therapy counselor had informed her that his sessions with the 
veteran focused on issues pertaining to PTSD, including 
conflict avoidance, problems with authority figures, trust 
issues, confusion about feelings, guilt, and assuming 
responsibility for situations outside one's realistic 
control.

A third VA discharge summary indicates that the veteran was 
hospitalized for more than three weeks in September 2000 for 
PTSD and alcohol dependence.  At the time of admission, the 
veteran complained of increased PTSD symptoms, including more 
frequent nightmares, flashbacks of combat situations, 
increased irritability, increased anxiety, and decreased 
sleep.  The veteran denied any suicidal thoughts, but had 
some superficial homicidal thoughts.  He admitted to drinking 
one pint of gin per day.  He denied any hallucinations or 
mania.  

On mental status examination, the veteran showed fair 
grooming and hygiene, and good eye contact.  There were no 
abnormal motor movements.  The veteran's speech had a soft 
tone, a regular rate, and a low volume.  His mood was 
anxious, and his affect was blunted.  His thought process was 
linear.  His though content showed no suicidal ideation but 
positive homicidal ideation.  There were no delusions or 
hallucinations.  The veteran's insight and judgment were both 
fair.  Following milieu, group, and individual psychotherapy 
and the administration of medication, the veteran was 
discharged in stable condition with final Axis I diagnoses of 
PTSD and alcohol dependence.  A GAF score of 25 was assigned 
at admission, which was increased to 30 at discharge.

The veteran was again hospitalized at a VA facility from 
March to May 2001.  At that time, it was noted that the 
veteran had been transferred from another VA facility where 
he had been treated for suicidal and homicidal ideation.  Of 
particular note is an assessment made in April 2001, at which 
time the examiner stated that the veteran's "PTSD symptoms 
have interfered with his ability to lead a decent life.  He 
has turned to alcohol to deal with his trauma and this has 
caused even more dysfunction with family."  Diagnoses 
rendered at that time included alcohol dependence, bipolar 
disorder, and PTSD, and a GAF score of 50 was assigned.

In May 2001, VA received a statement from the veteran's 
treating VA clinical social worker.  At that time, this 
therapist indicated that she was the veteran's primary 
counselor, and had been working with the veteran for the 
prior 6 weeks.  She indicated that the veteran was able to 
adequately function in the therapy program, except when 
confronted with assertive women.  She noted that this 
difficulty could affect his ability to retain employment if a 
woman was his supervisor.  She further stated that the 
veteran had difficulty with trust issues, and often isolated 
when feeling vulnerable.  She opined that this could also 
affect his ability to work with others in an employment 
setting that required teamwork.  She also noted that the 
veteran had expressed to her a difficulty in controlling 
anger, rage, and violence, and that he suffered from large 
mood swings.  She opined that that these swings were 
triggered by situational occurrences and were not caused by 
chemical imbalances.

Most recently, the veteran was hospitalized with a complaint 
of flashbacks from July to September 2001.  Although a mental 
status examination is not included in this report, the 
examiner noted that the veteran had been divorced three 
times, and that he had been unemployed since 1989.  Final 
Axis I diagnoses at discharge included PTSD and alcohol 
dependence.  A GAF score of 50 was assigned at admission, 
decreased to 45 at discharge.

In July 2002, the veteran testified at a hearing held before 
the undersigned Board Member at the Chicago, Illinois RO.  At 
that time, the veteran testified that he had not worked since 
1992.  Transcript at p. 3.  He also testified that he had had 
numerous lengthy hospitalizations because of his PTSD, and 
had had several failed marriages due to his PTSD symptoms.  
T. at p. 3.  He stated that he slept poorly at night, if at 
all, and generally stayed at home and slept during the day.  
T. at p. 4.  He indicated that he had no friends, rarely saw 
his family, and generally spent all of his time alone.  T. at 
p. 4.  The veteran indicated that the only person with whom 
he interacted on a regular basis was his mother.  T. at p. 4.  
He stated that his most recent employment was as a grounds 
gardener, which involved lawn maintenance, upkeep of the 
building exterior, and landscaping.  T. at p. 7.  He 
indicated that he generally worked by himself in this job.  
T. at pps. 7-8.  The veteran indicated that he worked at this 
job for 8 years, and last worked at this position in 1992.  
T. at p. 8.  He indicated that prior to his groundskeeping 
job, he worked part-time as a janitor at a bank for 
approximately 12 years. T. at p. 8.  He reported that he had 
a high school education.  T. at p. 8.  The veteran emphasized 
that he could not deal with other people, noting that he had 
had three failed marriages and tried to avoid others.  T. at 
p. 10.  The veteran's representative indicated that the 
veteran was seeking a 100 percent disability rating for his 
PTSD, or, at the least, a 70 percent rating with individual 
unemployability for the remaining 30 percent.  T. at p. 10.

Prior to May 23, 2001, the veteran's PTSD was evaluated as 30 
percent disabling pursuant to the provisions of 38 C.F.R. 
§ 4.130, Diagnostic Code (DC) 9411.  This rating was 
subsequently increased to 50 percent disabling, effective May 
23, 2001.  Under the criteria for evaluating psychiatric 
disorders, including PTSD, in effect at all times relevant to 
this appeal, a 30 percent evaluation is warranted when such 
disorder creates occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as:  
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted when such disorder 
creates occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work relationships.  

A 70 percent evaluation is warranted if such disorder creates 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted when such 
disorder creates total occupational and social impairment, 
due to such symptoms as:  gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Following a review of this evidence, the Board finds that, at 
all times relevant to this appeal, manifestations that may 
not be distinguished from those produced by the veteran's 
PTSD have created total occupational and social impairment, 
such that a 100 percent evaluation is warranted.  The 
evidence indicates that the veteran has been unemployed since 
1992, is essentially unable to deal with others, particularly 
authority figures, and has difficulties with uncontrolled 
rage, anger, and violence.  It was also noted at the time of 
several examinations that the veteran had homicidal ideation, 
suffered from daily flashbacks and maintained poor hygiene, 
factors which would also greatly limit his ability to 
function in a workplace setting.

In addition, the veteran appears to be totally socially 
impaired.  He has been divorced three times, and does not 
have custody of his minor child.  He lives alone in an 
apartment, has no friends, and has not had any contact with 
any of his family members except for his elderly mother for 
several years, including six siblings, three adult children, 
and several grandchildren.  He has credibly testified that he 
spends much of his days sleeping, since he is often unable to 
sleep at night due to nightmares and other sleep 
disturbances, and that any activities he engages in are 
isolative, such as going to the park and sitting alone on a 
bench.  

These conclusions are supported by the comments made by 
examiners in recent years.  For example, in September 1997 
the veteran's Readjustment Counseling Specialist indicated 
that the veteran had not had stable employment, and that his 
family relationships were poor and strained.  He then 
concluded that the veteran's PTSD had "impaired his ability 
to keep employment and maintain stable relationships."  

In addition, the Board notes that the veteran's PTSD disorder 
has been marked by a pattern of repeated and significant 
exacerbations, requiring hospitalization for periods of 21 
days or more on at least 5 occasions since mid-1998 alone.  
The Board finds that psychiatric hospitalization of such 
frequency and duration would certainly interfere with one's 
ability to function in a normal and productive fashion, and 
contributes to his occupational and social impairment.

The Board further finds that a finding of total impairment is 
consistent with and supported by the GAF scores assigned by 
examiners throughout the appeal period in question.  The GAF 
scores have varied somewhat during the appeal period, ranging 
from a low of 20 in June 1998 to a high of 50 in May 2001 and 
again in July 2001.  
However, the GAF score assigned was in the 30's during 4 of 
the 6 times when such scores were assigned, and this score 
appears to best reflect the overall average level of 
functioning experienced by the veteran in the past few years.  
According to the GAF scale contained in the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), a GAF score between 31 and 40 is assigned when overall 
functioning is characterized by some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  

In any case, the Board finds that even the highest GAF score 
assigned by examiners is consistent with a finding of total 
occupational and social impairment, since a GAF of 50 is 
assigned when overall functioning is characterized by serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  

Finally, the Board notes that the veteran has been found to 
be disabled by the U.S. Social Security Administration (SSA) 
since February 1992 due to his severe depression, PTSD, and 
alcohol dependence.  While determinations of the SSA are not 
binding on the Board, the Board finds that this determination 
supports the Board's conclusion that the veteran is totally 
occupationally and socially impaired due to his PTSD.

The Board acknowledges that the veteran has received 
diagnoses of other psychiatric disorders which undoubtedly 
affect his overall level of functioning, including bipolar 
disorder, polysubstance abuse, depression and a personality 
disorder.  He also suffers from a seizure disorder and 
arthritis, which also affect his functioning.  While the 
Board has considered further development to include a medical 
opinion as to whether the manifestations of the service-
connected PTSD may be distinguished from those due to 
nonservice connected disorders, ultimately the Board finds 
that such an exercise would be unlikely to usefully clarify 
the record.  In this regard, the Board finds it significant 
that PTSD, not the nonservice connected disabilities 
including substance abuse, was almost always listed as the 
veteran's primary Axis I disorder at the time of frequent 
periods of VA hospitalization.  PTSD also was clearly the 
disorder for which the veteran received most of his treatment 
during his periods of hospitalization.  In addition, the 
veteran's non-hospital treatment over the past several years 
has consisted primarily of treatment for PTSD, including both 
individual and group PTSD therapy on a weekly basis.  As 
such, the Board is persuaded that the manifestations of the 
veteran's PTSD are of sufficient severity to cause total 
occupational and social impairment, which warrants a 100 
percent rating under DC 9411.  The Board further concludes 
that, as the veteran was totally disabled due to his PTSD 
during the entire appeal period in question, the Board need 
not separately evaluate the period when the veteran's PTSD 
was rated as 30 percent disabling versus the 50 percent 
rating currently assigned.

Finally, it is the Board's earnest hope that following this 
determination the veteran will continue to pursue treatment 
for PTSD and avoid substance abuse.


ORDER

An increased disability rating to 100 percent for the 
veteran's PTSD is granted, subject to the controlling 
regulations governing the payment of monetary awards.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

